DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “High-Rate Foam Fracturing: Fluid Friction and Perforation Erosion”, Harris et al. (referred hereafter Harris et al.).

Referring to claim 1, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary), comprising:
wellbore fracturing resources (e.g., foam fracturing - Summary) coupled through a wellbore conveyance to the subterranean formation of the wellbore (page 27, Summary; Introduction section; page 29, Field Application section);
a bottom hole pressure gauge (e.g., BH-gauge) that provides a bottom hole gauge pressure (Figure 6, page 29, Friction Without Perforation Erosion section; Figure 7, pages 29-30, Friction With Perforation Erosion section); and
a processor coupled to the wellbore fracturing resources and the wellbore conveyance that calculates a wellbore friction pressure (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section) using a time-series sampling of bottom-hole gauge pressures (Figures 6-8) for a fracturing fluid system after a uniform (e.g., uniform such as “Foam texture was equilibrated during circulation by the time the desired quality was reached.”) fracturing fluid condition is achieved (e.g., stability) in the wellbore (page 27, Introduction section; Experiment section; Figure 7, pages 29-30, Friction With Perforation Erosion section; pages 30-31, Conclusions section).

As to claim 2, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the fracturing fluid system is managed to maintain the wellbore friction pressure within selected limits and at variable fracturing fluid flow rates (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; page 30, Perforation Friction section; pages 30-31, Conclusions section).

Referring to claim 3, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the processor calculates the wellbore friction pressure using the time-series sampling of bottom-hole gauge pressures in real time (Summary; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section).

As to claim 4, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the processor calculates a friction pressure for each time-series sampling of the bottom-hole gauge pressure (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section; pages 30-31, Conclusions section).

Referring to claim 5, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the time-series sampling of bottom-hole gauge pressures employs a calculating a friction pressure (CALCFP) method of obtaining the time-series sampling and calculating the wellbore friction pressure (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section).

As to claim 6, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the fracturing fluid system includes a friction Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3; pages 30-31, Conclusions section).

Referring to claim 7, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) further comprising a wellhead pressure gauge that provides a wellhead pressure measurement (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section; pages 30-31, Conclusions section).

As to claim 8, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) further comprising at least one wellbore pressure gauge corresponding to an intermediate wellbore depth to determine the uniform fracturing fluid condition, wherein the wellbore pressure gauge is a different gauge than the bottom hole pressure gauge (e.g., wellhead pressure/friction pressure – Equations 1-4; page 27, Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section).

Referring to claim 9, Harris et al. disclose a wellbore fracturing system for a subterranean formation of a wellbore (Summary) wherein the processor controls at least one fracture pumping unit to maintain the wellbore friction pressure within selected limits (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section).

As to claim 10, Harris et al. disclose a method of calculating a friction pressure (CALCFP) in a wellbore (Summary), comprising:
determining a uniform (e.g., uniform such as “Foam texture was equilibrated during circulation by the time the desired quality was reached.”) fluid condition (e.g., “stability”) for a fracturing fluid in the wellbore (page 27, Introduction section; Experiment section; pages 30-31, Conclusions section);
sampling time-series bottom-hole gauge pressure data (Figures 6-8) after the uniform fluid condition of the fracturing fluid is achieved (Figures 6-8; page 27, Introduction section; Experiment section; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section); and
calculating a friction pressure for each sample of the time-series bottom-hole gauge pressure data (page 27, Wellbore Equations, equations 1-4; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; page 30, Perforation Friction section; pages 30-31, Conclusions section).

Referring to claim 11, Harris et al. disclose a method of calculating a friction pressure (CALCFP) in a wellbore (Summary) further comprising processing samples of the time-series bottom-hole gauge pressure data to improve data sample quality before calculating the friction pressure (e.g., laboratory study – Summary; page 27, Introduction section).

As to claim 12, Harris et al. disclose a method of calculating a friction pressure (CALCFP) in a wellbore (Summary) further comprising updating a friction pressure model (Figure 8) using the friction pressure calculated for at least one time-series bottom-hole gauge pressure data sample (Figures 6-8; page 27, Wellbore Equations, equations 1-4; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section).

Referring to claim 13, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary), comprising:
applying a fracturing fluid system to the wellbore (page 27, Introduction section; Experiment section; page 30, Perforation Friction section); 
determining a uniform fluid (e.g., uniform such as “Foam texture was equilibrated during circulation by the time the desired quality was reached.”) condition (e.g., stability) for a fracturing fluid in the wellbore (page 27, Introduction section; Experiment section; pages 30-31, Conclusions section);
sampling current fracturing job data after the uniform fluid condition of the fracturing fluid is achieved (Figures 6-8; page 27, Introduction section; Experiment section; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section);
calculating a friction pressure for the current fracturing job data (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section); and
page 27, Introduction section; Experiment section; page 29, Friction Without Perforation Erosion section, Table 2; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section; pages 30-31, Conclusions section; Figures 6-8).

As to claim 14, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes maintaining the friction pressure within the selected limits in real time (Summary; page 27, Introduction section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; Figure 7, pages 29-30, Friction With Perforation Erosion section; pages 30-31, Conclusions section; Figures 6-8).

Referring to claim 15, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein the current fracturing job data corresponds to a bottom-hole gauge pressure (Figure 6 & 7; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

As to claim 16, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein calculating the friction pressure employs a calculating a friction pressure (CALCFP) method (page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section).

Referring to claim 17, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) further comprising updating a friction model to reflect a current friction pressure of one or more current fracturing job data samples (Figures 6-8; page 27, Wellbore Equations, equations 1-4; page 30, Perforation Friction section; pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section).

As to claim 18, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein an updated friction model or field-scaled lab data is used to predict a friction pressure (Summary; page 27, Wellbore Equations, equations 1-4; page 29, Friction Without Perforation Erosion section; page 30, Perforation Friction section).

Summary) wherein managing the fracturing fluid system includes changing a friction reduction fluid concentration or a type of friction reduction fluid for the wellbore (Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3).

As to claim 20, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes changing a fracturing fluid proppant concentration or a type of fracturing fluid proppant for the wellbore (Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3).

Referring to claim 21, Harris et al. disclose a method of managing a friction pressure in a wellbore (Summary) wherein managing the fracturing fluid system includes managing a fracturing fluid injection rate for the wellbore (page 27, Introduction section; Experiment section; Figure 6, page 29, Friction Without Perforation Erosion section, Table 2; Figure 7, pages 29-30, Friction With Perforation Erosion section; page 30, Perforation Friction section, Figure 8, Table 3).  

Response to Arguments
3.	Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. 

	In regard claims 1-21 rejected under 35 U.S.C. 102(a)(1) over Harris et al., Applicant argues:

    PNG
    media_image1.png
    834
    679
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    827
    673
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    205
    691
    media_image3.png
    Greyscale

	Examiner’s response:

First, Applicant is reminded that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the Examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination.  During examination, the claims must be interpreted as broadly as their terms reasonably allowed.  This means that the words of the claim must be given their plain meaning unless Applicant has provided a clear definition in the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).   

Second, Harris et al. disclose:

“Foam texture was equilibrated during circulation by the time the desired quality was reached.”- (page 27, Experiment section)

Thus, Examiner’s position is that foam texture equilibrated during circulation by the time the desired quality of foam texture reached, e.g., uniform condition achieved. 

Harris et al. also disclose:

    PNG
    media_image4.png
    529
    562
    media_image4.png
    Greyscale

(page 30, Perforation Friction section)

Thus, Harris et al. disclose using a time-series sampling of bottom-hole gauge pressures for a fracturing fluid system after a uniform fracturing fluid condition is achieved as “When proppant concentration was again increased, the pressure declined another 500 psi as before.  A third sand concentration increase gave another decline in pressure.  To offset these pressure declines, the foam rate was increased from 30 to 60 bbl/min.  Each time the proppant concentration was increased, the perforations were eroded, and the bottomhole-gauge pressure was significantly reduced due to loss in perforation friction pressure.” 

Harris et al., in addition, disclose calculating a wellbore friction pressure using a time-series sampling of bottom-hole gauge pressures in real-time for a fracturing fluid system after a uniform fracturing fluid condition is achieved in the wellbore as follows:

    PNG
    media_image5.png
    194
    554
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    531
    569
    media_image6.png
    Greyscale

Regarding claim 8, Examiner’s position is that Harris et al. disclose “The other two treatments, on well C and D, did show a major effect on friction, wellhead pressure, and gauge pressure vs. time as sand was added.” as above.

Same response to independent claims 10 and 13 as argued.
Therefore, the 102 rejection of claims 1-21 over Harris et al. is proper and maintained.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/TOAN M LE/Primary Examiner, Art Unit 2864